      Case: 1:19-cv-07868 Document #: 36 Filed: 09/23/20 Page 1 of 12 PageID #:227




                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

 CHRISTOPHER GEORGE PABLE,

         Plaintiff,                                            Case No. 19-cv-7868

 v.                                                           Judge Elaine E. Bucklo

 CHICAGO TRANSIT AUTHORITY and                                  JURY DEMAND
 CLEVER DEVICES LTD.,

         Defendants.



 CHICAGO TRANSIT AUTHORITY,

         Counter-Plaintiff,

 v.

 CHRISTOPHER GEORGE PABLE,

         Counter-Defendant.

       DEFENDANT/COUNTER-PLAINTIFF CHICAGO TRANSIT AUTHORITY’S
         MOTION TO EXTEND THE CLOSE OF WRITTEN DISCOVERY AND
        ADJUST THE REMAINING DISCOVERY SCHEDULE ACCORDINGLY

        Defendant/Counter-Plaintiff Chicago Transit Authority (“CTA”), by its undersigned

counsel, respectfully requests that this Court enter an Order extending the close of written

discovery by 60 days, to November 30, 2020, and adjust the remaining discovery schedule

accordingly (as set forth below). In support of this motion, CTA states:

                                  FACTUAL BACKGROUND

I.      The Parties Initially Agreed to Close Written Discovery on September 30, 2020.

        Plaintiff filed a single-count complaint against the CTA and Defendant Clever Devices on

December 2, 2019, alleging a violation of the National Transit Systems Security Act (“NTSSA”).
    Case: 1:19-cv-07868 Document #: 36 Filed: 09/23/20 Page 2 of 12 PageID #:228




(Dkt. 1.) The Parties filed an Initial Joint Planning Report on June 18, 2020, providing for, inter

alia, a written discovery cutoff of September 30, 2020, and a fact discovery cutoff of February 1,

2021. (Dkt. 27.) The Court entered a minute order on June 23, 2020, stating that it “adopts the

report of parties’ planning meeting,” but then ordering “[f]act discovery” to close on September

30, 2020. (Dkt. 28.) The Parties respectfully submit (and agree) that the Court intended to order

“Written Discovery” to close by September 30, 2020 and “Fact Discovery” to close by February

1, 2021, as originally agreed to and proposed by the Parties. (See Dkt. 35.) The Parties have

conducted themselves according to this mutual understanding that only written discovery would

close by September 30, 2020. Assuming that mutual understanding is correct, the CTA now

requests an additional 60 days to complete written discovery. Clever Devices supports this request.

(See Dkt. 35.) Plaintiff does not. (Id.)

       The CTA has been working diligently over the course of the past several months to

investigate and complete written discovery of Plaintiff’s NTSSA claim and the CTA’s

counterclaim under the Computer Fraud and Abuse Act, which it filed on August 3, 2020.1 (Dkt.

32.) Despite its diligence, as detailed below, the CTA requires additional time beyond September

30, 2020 to complete written discovery. The discovery at issue is complicated, the data at issue is

voluminous, and the CTA’s ability to complete written discovery has been challenged by certain

actions by Plaintiff: namely, (1) Plaintiff’s own deficiencies in his production; and (2) the fact that

Plaintiff encrypted a hard drive on his CTA computer which the CTA was only recently able to




1
       The CTA filed a counterclaim against Plaintiff under the Computer Fraud and Abuse Act,
18 U.S.C. § 1030, et seq., relating to the same transactions or occurrences that are the subject
matter of Plaintiff’s complaint, as well as, among other things, Plaintiff’s unauthorized use of the
Skeleton Key and unauthorized encryption of the CTA computer he used during the course of his
employment with the CTA.


                                                  2
      Case: 1:19-cv-07868 Document #: 36 Filed: 09/23/20 Page 3 of 12 PageID #:229




decrypt, access, and review. Specifically, Plaintiff created and applied the password to encrypt his

CTA computer at various points of access, depriving the CTA of its ability to access in furtherance

of the litigation an entire hard drive upon which its records created in the normal course of business

were stored. (See also Parties’ Joint Status Report, Dkt. 35, regarding the extent of the efforts the

CTA engaged in to ultimately decrypt Plaintiff’s computer hard drive.)              Plaintiff has an

extraordinary facility with computers and the use of informational technologies that resulted in

these challenges to the CTA.

II.     Deficiencies in Plaintiff’s Initial Production Delayed the CTA’s Ability to Assess the
        Completeness of Discovery and Propound Additional Discovery.

        This case is part of the Mandatory Initial Discovery Pilot Program (“MIDPP”), under

which the Parties were required to file their MIDPP initial disclosures (and did file) by March 2,

2020. (See Dkts. 14, 15 and 16.) Plaintiff’s initial MIDPP initial disclosure was limited to 167

pages of PDF documents, consisting of 14 PDFs of various email strings; an audio file containing

a recording Plaintiff had surreptitiously taken during his CTA resignation meeting; a photograph

of his Notice of Discharge from the CTA; a photograph of his written statement to the CTA

regarding his resignation in lieu of termination; a photograph of his signed notice of resignation;

and two coding developer guides from Defendant Clever Devices. The CTA identified various

deficiencies with Plaintiff’s initial MIDPP production, which the Parties discussed at length during

two Rule 26 teleconferences on March 5, 2020 and March 12, 2020.

        On March 18, 2020, the CTA sent Plaintiff a letter pursuant to Local Rule 37.2, detailing

the deficiencies in Plaintiff’s initial document production and memorializing the Parties’

discussions to date on those issues. (See March 18, 2020 Rule 37.2 Letter from E. Babbitt, attached

hereto as Exhibit A.) For example, Plaintiff’s production only contained one email actually sent

by Plaintiff relating to the matters asserted in the Complaint. (Id. at 2.) The CTA also noted that



                                                  3
    Case: 1:19-cv-07868 Document #: 36 Filed: 09/23/20 Page 4 of 12 PageID #:230




Plaintiff’s production referenced the existence of relevant text messages that had not been

produced. (Id. at 1.) Plaintiff had also produced incomplete email chains and emails from others’

email accounts with no indication as to how Plaintiff came to possess those emails. (Id. at 2.) In

addition, while the CTA requested that Plaintiff produce all ESI in native format with the relevant

metadata included, Plaintiff’s initial MIDPP production was not produced natively. (Id.)

       In response, Plaintiff agreed to conduct a further search of his emails based on search terms

proposed by the CTA, and to produce all relevant emails in their native format. (See March 25,

2020 Rule 37.2 Letter from T. Duffy attached hereto as Exhibit B.) On May 4, 2020, the CTA

inquired as to when it could expect to receive Plaintiff’s supplemental production as agreed to by

Plaintiff on March 25, 2020. (May 4, 2020 Email Correspondence between A. Czerniak and T.

Duffy, attached hereto as Exhibit C.) Plaintiff stated he did not intend to undertake any additional

discovery until the Parties had a schedule for discovery that included production deadlines. (Id.)

       The Parties filed their Joint Initial Planning Report pursuant to Rule 26(f) and their

obligations under the MIDPP on June 18, 2020. (Dkt. 27.) That Report memorialized the Parties’

obligations under the MIDPP to produce all of the ESI identified in their MIDPP initial disclosures

by June 29, 2020. (Id. at 7.) The CTA and Clever Devices each made substantial ESI productions

on June 29, 2020, in compliance with the Joint Initial Planning Report and their obligations under

the MIDPP. Plaintiff did not make a production on June 29, 2020. Plaintiff took the position that

the initial, deficient production he made as part of his MIDPP disclosures already satisfied his

obligations to produce ESI under the MIDPP by June 29, 2020.                (June 17, 2020 Email

Correspondence from T. Duffy, attached hereto as Exhibit D.)

       The deficiencies in the production Plaintiff made with his MIDPP disclosures remained

unresolved, despite Plaintiff being on notice of, and agreeing to attempt to cure, these deficiencies




                                                 4
    Case: 1:19-cv-07868 Document #: 36 Filed: 09/23/20 Page 5 of 12 PageID #:231




in March 2020. The CTA noted these deficiencies in the Joint Initial Planning Report and stated

that if the deficiencies were not corrected, motion practice may become necessary. (Dkt. 27 at 7.)

       Under the Joint Initial Planning Report, the Parties were permitted to issue additional

written discovery, if necessary, beginning on July 1, 2020. The CTA, however, was not in a

position to issue additional written discovery until after it received Plaintiff’s promised

supplemental production so that it could assess what remained outstanding, and also investigate

the electronic devices/computers used by Plaintiff and the CTA. Plaintiff made a supplemental

MIDPP production a month later, on July 30, 2020. The supplemental production consisted of

2,450 images, including: 252 emails from Plaintiff’s personal email account in their native format;

an Excel spreadsheet containing only portions of Plaintiff’s extracted message threads that were

sent and received in the messaging application Google Hangouts, along with accompanying

images and videos send and received by Plaintiff through Google Hangouts; and 73 individual

photographs2 of only portions of Plaintiff’s message threads that were sent and received on a

Motorola cell phone via either Google Hangouts or Signal, an encrypted messaging application.

       In reviewing Plaintiff’s July 30 supplemental MIDPP production, the CTA has identified

a number of additional or otherwise unresolved deficiencies. For instance, Plaintiff failed or

otherwise refused to produce any emails from his personal email account prior to August 20, 2018,

even though a substantial portion of the events relevant to both Plaintiff’s complaint and the CTA’s

counterclaim occurred on or before August 17, 2018 (the date upon which Plaintiff used the

Skeleton Key to access the Dayton RTA BusTime system). Additionally, and even though the




2
       For the sake of clarity, the CTA emphasizes that these images are not screenshots of
portions of messages sent and received on a Motorola cell phone; rather, these images are
photographs of a cell phone depicting portions of various messages on its screen.



                                                 5
    Case: 1:19-cv-07868 Document #: 36 Filed: 09/23/20 Page 6 of 12 PageID #:232




CTA specifically alerted Plaintiff that his initial MIDPP production failed to include any text

messages relative to this litigation in both of the Rule 26 teleconferences and in its Rule 37.2 letter

of March 18, 2020,3 Plaintiff still failed to produce any text messages in his supplemental MIDPP

production, in any format. The repercussions of Plaintiff’s failure to produce relevant text

messages in his MIDPP disclosures are amplified by the fact that such information undoubtedly

exists: for instance, even though the images exchanged in Plaintiff’s Google Hangouts messages

included a screenshot of am SMS text message by and between Plaintiff and Sarah Cochran, a

CTA employee, that related to the subject matter of this litigation, Plaintiff has still failed or

otherwise refused to produce any text messages in its supplemental MIDPP production. Finally,

Plaintiff only produced those messages exchanged in the Signal application via photographs, and

not in their native format as CTA requested, rendering it impossible for CTA to determine the

dates and times on which the Signal messages were sent.

       The CTA worked diligently to review Plaintiff’s supplemental production in order to

identify any gaps in the production, as well as these new or unresolved deficiencies, and tailored

its subsequent written discovery requests to Plaintiff based on this review. The CTA propounded

its written discovery to Plaintiff just 47 days after receiving Plaintiff’s supplemental production.

See Exhibit E, CTA’s First Set of Requests for Production to Plaintiff (September 15, 2020), and




3
        The CTA’s Rule 37.2 letter specifically noted Plaintiff’s production of an August 24, 2018
email sent by Plaintiff’s former boss, Michael Haynes (“Haynes”) to Haynes’ wife and to Plaintiff
that discusses whether Mr. Haynes and Plaintiff should inform the CTA of the unauthorized use
of the Skeleton Key on the Dayton RTA BusTime System wherein Mr. Haynes writes, “(Just got
your text Chris…).” Ex. A at 1. Despite this clear reference to an August 24, 2018 text message
from Mr. Haynes to Plaintiff regarding the facts at the heart of this litigation, and even though
Plaintiff agreed to search for and produce relevant text messages during the March 12, 2020 Rule
26 conference, Plaintiff failed to produce any such text messages in either his initial MIDPP
disclosures or in his supplemental MIDPP disclosures.



                                                  6
       Case: 1:19-cv-07868 Document #: 36 Filed: 09/23/20 Page 7 of 12 PageID #:233




Exhibit F, CTA’s First Interrogatories to Plaintiff (September 15, 2020). If Plaintiff again fails to

cure his MIDPP production deficiencies through his document production, or propounds similarly

deficient responses to the CTA’s Interrogatories, motion practice may become necessary.

         These issues with Plaintiff’s production alone necessitate the extension of written

discovery. However, additional actions taken by Plaintiff during his employment with the CTA

further complicate written discovery in this matter, requiring additional time for its completion.

III.     The CTA has Also Spent Months Decrypting and Analyzing the Data on Plaintiff’s
         CTA Hard Drive Due to Plaintiff’s Unauthorized Encryption of this Hard Drive and
         Inability to Assist the CTA in Accessing these Materials.

         Throughout discovery, the CTA simultaneously faced an additional, significant hurdle in

its investigation of the claims and defenses: Plaintiff encrypted both hard drives on the CTA

computer he used during the course of his employment prior to his departure from the CTA and

without the CTA’s knowledge or consent, thereby preventing the CTA from accessing the data

contained on the CTA computer used by Plaintiff. Although the CTA successfully decrypted one

of the hard drives on the computer, it was initially unable to decrypt the other drive.

         The CTA raised the issue of encryption with Plaintiff in the Parties’ Rule 26 conferences

in March, as well as in its March correspondence pursuant to Rule 37.2. (See Ex. A at 2.) The

CTA requested that Plaintiff provide additional information about the steps taken to encrypt his

computer and the “steps, passwords, and any code necessary for the CTA to decrypt this drive” to

assist the CTA in accessing the encrypted data. (Id. at 3.) Plaintiff did not provide the CTA with

any method of decrypting his encrypted CTA hard drive. (See Ex. B.) Without this information,

the CTA was unable to access the data on Plaintiff’s encrypted CTA hard drive, forcing it to

undergo the lengthy and expensive process of manually attempting to decrypt the hard drive.

         The CTA engaged a third-party forensic computer technician to further the decryption

efforts and to undertake the work as a consulting expert. The forensic consultant only recently


                                                 7
    Case: 1:19-cv-07868 Document #: 36 Filed: 09/23/20 Page 8 of 12 PageID #:234




gained access to Plaintiff’s encrypted hard drive. Upon obtaining access to this data, the CTA has

worked diligently with its third-party vendor to review and analyze the contents of the decrypted

hard drive, and the forensic consultant’s work on this device continues. Through this process, the

CTA determined that it needed to review additional hard drives, including that of Mr. Haynes,

Plaintiff’s former boss at the CTA. Altogether, the data contained on the various drives the CTA

has identified for review exceed 5 TB, the rough equivalent of 6,500 physical filing cabinets of

data.       See,     e.g.,   How      Much      is    1    TB     of    Storage?     available     at

https://www.dropbox.com/features/cloud-storage/how-much-is-1tb. The CTA is currently in the

process of reviewing those materials and determining what is responsive to this litigation, which

is an ongoing and costly process.

        The CTA’s decryption and review of the hard drives on the CTA computers used by

Plaintiff and Mr. Haynes informed the CTA’s written discovery needs. Certain of the CTA’s

discovery requests were prompted by information the CTA learned through this process. Plaintiff

must answer this discovery by October 13. Plaintiff objects to answering any of it on the grounds

this Court’s last order relieves him of the obligation to do so. By way of example, CTA’s First

Requests for Production to Plaintiff seek documents and communications relating to Plaintiff’s use

of his CTA computer for certain purposes unrelated to the scope of his employment, including

without limitation Plaintiff’s activities relating to: mining, buying, and/or selling Bitcoin; gaming

and/or video games; and “hacking” or otherwise gaining unauthorized access to other software,

computer systems, and/or networks. Ex. E, Request for Production No. 19. The CTA first learned

that Plaintiff was engaging in these types of unauthorized activities based upon its review of the

decrypted CTA computer used by Plaintiff.

        The CTA’s analysis of the information on Plaintiff’s and Mr. Haynes’ CTA computers is




                                                 8
      Case: 1:19-cv-07868 Document #: 36 Filed: 09/23/20 Page 9 of 12 PageID #:235




ongoing, and the CTA continues to learn new information from its third-party vendor regarding

the contents of these machines, specifically relating to Plaintiff’s actions as alleged in the

Complaint and the CTA’s counterclaim. The CTA requires additional time to complete its analysis

of these materials, and it anticipates that it will need to propound additional written discovery and

third-party subpoenas based on its ongoing investigation.

                                      LEGAL STANDARD

        Federal Rule of Civil Procedure 26(f) “allows the court to amend discovery orders where

justice so requires.” Reytblatt v. Nuclear Regulatory Com’n, 86 C 385, 1991 WL 140920 at *2

(N.D. Ill. July 22, 1991). The decision to extend discovery is “within the court’s broad discretion.”

Id.

        Plaintiff appears to oppose the CTA’s request for an extension of time, in part, because the

CTA propounded written discovery on Plaintiff on September 15, 2020. (Dkt. 35.) Plaintiff

maintains he should not be obligated to respond to that written discovery, though it was issued

before the close of written discovery, because his written responses would be due after the current

close of discovery. But that is not the rule. For example, in Gray v. Monical Pizza Corp., the

court granted a written discovery motion where the discovery order, like the one here, had nothing

requiring “that written discovery requests had to be filed more than 30 days prior to the discovery

deadline.” 13-cv-2113, 2014 WL 1308343, at *2 (C.D. Ill. Apr. 1, 2014). That court further held

that “Rules 33 and 34 of the Federal Rules of Civil Procedure, which relate to written discovery

requests, include no such requirement” regarding the issuance of written discovery more than 30

days prior to the close of written discovery.

        For these reasons, the CTA submits that the issuance of its written discovery is not late in

the first instance. Moreover, the extension of discovery the CTA seeks would allay any issue and

provide Plaintiff with sufficient time to prepare his responses.


                                                 9
   Case: 1:19-cv-07868 Document #: 36 Filed: 09/23/20 Page 10 of 12 PageID #:236




                                           ARGUMENT

       Because of the challenges presented by Plaintiff’s own deficiencies in production, as well

as the CTA’s inability to access Plaintiff’s CTA computer due to Plaintiff’s own encryption of it,

the CTA requires additional time to complete written discovery. This is the first request for an

extension of written discovery in this case.

       As detailed herein, the CTA has been diligent in its investigation into Plaintiff’s claims and

Plaintiff’s actions as they relate to the CTA’s counterclaim. In addition to these aforementioned

efforts, the CTA has also reviewed over 25,000 files and produced over 1,400 documents and files

as part of its MIDPP ESI production. The CTA is also in the process of reviewing additional

documents and preparing its responses Plaintiff’s written discovery requests, which are due on

September 28, 2020.

       The CTA’s request for an additional 60 days to complete written discovery would enable

the CTA to complete its analysis of the data on Plaintiff’s and Haynes’ CTA computers, receive

and analyze Plaintiffs’ responses to its written discovery requests (and engage in any necessary

motion practice to address remaining deficiencies in Plaintiff’s production and/or interrogatory

responses), and propound any additional written discovery and/or third party subpoenas in line

with the CTA’s ongoing investigation.

       The extension would also provide all of the Parties with ample time to digest the

voluminous and technologically complex discovery that has been, or will soon be, produced in this

case prior to initiating fact witness depositions.

       The CTA does not make this request to cause undue delay, and no party will suffer unfair

prejudice as a result of this extension. However, the CTA may suffer unfair prejudice if discovery

is not extended to allow the CTA ample time to adequately address, among other matters, the

complications presented by Plaintiff’s encryption of the CTA’s computer.


                                                     10
   Case: 1:19-cv-07868 Document #: 36 Filed: 09/23/20 Page 11 of 12 PageID #:237




       WHEREFORE, Defendant/Counter-Plaintiff, the CTA, respectfully prays that this Court

grant its Motion for an Extension of Time on Written Discovery, extend the written discovery

cutoff date to November 30, 2020, and adjust the remaining discovery schedule as follows:

             Written Fact Discovery cutoff November 30, 2020

             Fact witness depositions December 1, 2020 – April 1, 2021

             If experts are needed:

                  o Expert disclosures by May 1, 2021

                  o Expert discovery complete by June 1, 2021

                  o Responsive Expert disclosures by July 1, 2021

                  o Responsive Expert discovery complete by August 1, 2021

                  o Final supplementation of all discovery responses by September 1, 2021

                  o Dispositive Motions filed by October 1, 2021, with responses and replies

                       due 30 and 15 days thereafter, respectively

                  o Pretrial submissions complete by December 1, 2021

             If experts are not required:

                  o Final supplementation of all discovery responses by May 1, 2021

                  o Dispositive Motions filed by June 1, 2021, with responses and replies due

                       30 and 15 days thereafter, respectively

                  o Pretrial submissions by August 1, 2021

Dated: September 23, 2020                        Respectfully submitted,

                                                 CHICAGO TRANSIT AUTHORITY

                                                 By:             s/ John F. Kennedy
                                                                   One of Its Attorneys
John F. Kennedy
jkennedy@taftlaw.com
Elizabeth E. Babbitt



                                                11
    Case: 1:19-cv-07868 Document #: 36 Filed: 09/23/20 Page 12 of 12 PageID #:238



ebabbitt@taftlaw.com
Allison E. Czerniak
aczerniak@taftlaw.com
Nicollette L. Khuans
nkhuans@taftlaw.com
TAFT STETTINIUS & HOLLISTER LLP
111 East Wacker, Suite 2800
Chicago, Illinois 60601
(312) 527-4000
Attorney No. 29143




27921797.4


                                         12
